[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 09-16328                  AUGUST 19, 2010
                            Non-Argument Calendar                JOHN LEY
                          ________________________                 CLERK

                    D.C. Docket No. 08-00363-CR-15-TWT-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

      versus

ROBERTO GUILLEN,
                                                          Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Georgia
                         _________________________

                                (August 19, 2010)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges

PER CURIAM:

      Robert H. Citronberg, appointed counsel for Guillen in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Guillen’s conviction and

sentence are AFFIRMED.




                                         2